Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00452-CV

             IN RE WILLA PETERS HUBBERD TESTAMENTARY TRUST

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 1986-PC-1440
                          Honorable Tom Rickhoff, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the portions of the probate court’s
orders adding the following provisions to the Willa Peters Hubberd Testamentary Trust as Article
VI, Paragraphs A-3, A-4, A-5, and A-6 are AFFIRMED:

               A-3. Mary Hubberd Dahlman shall apply for Medicare and a Medicare
       Supplemental Insurance policy. If Mary Hubberd Dahlman is unsuccessful for any
       reason, in obtaining such insurance, she shall obtain such other health insurance as
       might be available.

              A-4 Michael Hubberd has health insurance through his employer.
       Michael Hubberd shall provide proof of such insurance to the Trustee on an annual
       basis. If at any time Michael Hubberd does not have his own health insurance
       coverage through his employer or otherwise, he shall obtain such other health
       insurance as might be available.

                A-5. If Mary Hubberd Dahlman, for any reason, does not possess general
       liability insurance in a minimum amount of $1 million, she or the Trustee shall
       obtain such insurance as might be available.

                A-6. If Michael Hubberd, for any reason, does not possess general
       liability insurance in a minimum amount of $1 million, he or the Trustee shall
       obtain such insurance as might be available.

The remaining portions of the probate court’s orders adding additional language to Article VI,
Paragraphs A-3, A-4, A-5, and A-6 of the trust are REVERSED, and judgment is RENDERED
                                                                                   04-13-00452-CV


deleting this additional language from the trust. It is ORDERED that costs of the appeal are taxed
against the parties who incurred them.

       SIGNED February 12, 2014.


                                                 _____________________________
                                                 Catherine Stone, Chief Justice




                                               -2-